Treat, J.
There seems to be some misunderstanding at the bar concerning the rulings made during this and a former term with respect to mortgages, and deeds of trust to secure indebtedness; and also concerning partial and general assignments under the Missouri statutes. ' The bill sets out a mortgage, and not an assignment; the right of redemption being in the mortgagor. Whether under proper allegations and proofs such a mortgage could be held to operate as a general assignment for the benefit of all- creditors, it is unnecessary *467to discuss. It must suffice that the plea avers that the entire property covered by said mortgage, and a subsequent general assignment, is now-in the custody of a state circuit court, and is in the course of administration by it. The case of Taylor v. Carryl, 20 How. 583, seems to be conclusive on the point. True, the doctrine announced in that ease was brought into apparent doubt in the case of Payne v. Hook, 1 Wall. 4:25, which latter case was so far modified by the subsequent rulings of the United States supreme court in the same case of Hook v. Payne, 14 Wall. 252, as practically to leave the prior doctrine, which is more in accord with our systems of jurisprudence, undisturbed. Inasmuch as the state circuit court has full control of the property and funds involved, and is administering the same through its duly-qualified officer, not only comity, but sound principles of law, require that there should be no such conflicts of jurisdiction as are sought in this case.
Demurrer overruled, and bill dismissed.